Citation Nr: 0218822	
Decision Date: 12/31/02    Archive Date: 01/07/03

DOCKET NO.  00-01 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for generalized 
anxiety disorder.

2.  Entitlement to service connection for residuals of 
urinary tract infection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel



INTRODUCTION

The veteran had active duty service from August 1976 to 
July 1982, from September 1982 to September 1986, and from 
May 1987 to June 1990.

This matter came before the Board of Veteran's Appeals 
(Board) on appeal from a June 1999 rating decision in part 
of which the regional office in Denver, Colorado, denied 
entitlement to service connection for generalized anxiety 
disorder and residuals of a urinary tract infection.

In July 2001, the Board remanded this matter to the 
regional office in St. Petersburg, Florida, (RO) for VA 
genitourinary and neuropsychiatric examinations.


FINDINGS OF FACT

1.  All relevant and obtainable evidence necessary for a 
fair and informed decision concerning the veteran's claims 
now on appeal has been obtained by the Department of 
Veterans Affairs (VA).

2.  The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran's current disability from generalized 
anxiety disorder did not begin during his active military 
service.

4.  If the veteran's current disability from generalized 
anxiety disorder did preexist his active military service, 
it did not increase in severity during such service.

5.  The veteran's current disability from a urinary tract 
disorder currently manifested by chronic urinary 
retention, variously diagnosed as neurogenic bladder, 
chronic urinary tract infections, cystitis, and 
acontractile bladder, had its onset many years after his 
separation from service and is not related to disease or 
injury during such service.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the 
veteran's claim and the notification requirements of the 
Veterans Claims Assistance Act of 2000 have been 
satisfied.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C. §§ 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002).

2.  The veteran is not entitled to service connection for 
generalized anxiety disorder.  38 U.S.C.A. § 1110 (West 
1991 & 2002); 38 C.F.R. § 3.303 (2002).

3.  The veteran is not entitled to service connection for 
residuals of urinary tract infection.  38 U.S.C.A. § 1110 
(West 1991 & 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran contends that he has current disability from 
generalized anxiety disorder and from residuals of a 
urinary tract infection.  For the following reasons and 
bases, the Board concludes that the veteran is not 
entitled to service connection for generalized anxiety 
disorder or residuals of a urinary tract infection.

Service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 101(16), 1110 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  Also, 
38 U.S.C.A. §§ 1101, 1110, 1112, and 1137 provide that 
where a veteran has served 90 days or more during a period 
of war or after December 31, 1946, and develops a 
psychosis to a degree of disability of 10 percent or more 
within one year of separation from such service, such 
disease shall be presumed to have been incurred in 
service.

A preexisting disease or injury will be considered to have 
been aggravated by active military service where there is 
an increase in disability during such service, unless 
there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (2002).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence 
of record pertaining to the manifestations of the 
disability prior to, during an subsequent to service.  
38 C.F.R. § 3.306(b) (2002).

With chronic disease shown as such in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required 
to support the claim.  38 C.F.R. § 3.303(b).

Generally, to support a claim for service connection, 
there must be evidence of the following three elements: 
(1) competent lay or medical evidence of a current 
diagnosed disability or of persistent or recurrent 
symptoms of disability; (2) evidence which establishes the 
veteran suffered an event, injury or disease in service; 
and (3) evidence which indicates that the claimed 
disability or symptoms may be associated with the 
established event, injury or disease in service or another 
service-connected disability.

The United States Court Appeals for Veterans Claims 
(formerly known as the United States Court of Veterans 
Appeals, hereinafter referred to as the Court) has held 
that in order to obtain VA benefits the law requires the 
evidence to show a diagnosis of a current disability or 
the current disabling residuals from a disease or injury.  
Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  The 
disability must also be shown to be related to an in-
service occurrence or there must be evidence of a nexus or 
connection between the current disability and the in-
service precipitating disease or injury.  Epps v. Gober, 
126 F.3d 1464 (Fed. Cir 1997).

A.  Generalized Anxiety Disorder

Service medical records show that the veteran was seen at 
an Air Force mental health clinic on several occasions in 
January and February 1984.  His complaint was described as 
job dissatisfaction.  Upon review of his records in 
November 1985 for clearance for an overseas assignment, a 
physician noted the veteran's mental health clinic visits 
for "adjustment disorder."  When the veteran was 
interviewed by a clinical social worker, his mental status 
was normal.  The examiner noted an impression of no mental 
disorder.  At the time of his medical examination for 
separation from service in 1986, and in a report of 
medical history dated in December 1991, the veteran denied 
having depression, excessive worry, and nervous trouble of 
any sort.  

The veteran has current disability from generalized 
anxiety disorder.  That diagnosis was reported after VA 
examinations in October 1998, July 1999, and November 
2001.  The examiner who conducted the most recent 
neuropsychiatric examination opined that the veteran's 
anxiety most likely started during his traumatic 
childhood.  He added that the veteran seemed to function 
reasonably well until he experienced work-related 
stressors during his active miltary service.  He did not 
continue with the treatment that he "sorely needed" 
because of fears of the possible impact on his security 
clearance.  The examiner expressed the opinion that the 
veteran's generalized anxiety disorder was significantly 
"exacerbated" by events that occurred during his active 
military service.

In an undated letter received by the RO in February 2000, 
a licensed professional counselor reported that the 
veteran had presented for counseling in June 1999 and 
described a long history of chronic anxiety beginning in 
the early 1980's.  He told the counselor that he had been 
afraid to seek counseling due to his security clearance 
and fear of losing his job.  According to the counselor, 
the veteran presented a diagnostic picture of chronic 
anxiety.  Quoting the examiner:

Although I can not prove or state 
definitively that his anxiety started 
in the 1980's or that it was military 
connected, it is likely that his 
anxiety disorder has been long-standing 
for many years and just as likely that 
he suffered from anxiety during his 
time in the military.

Based on a thorough review of the entire record, and 
particularly on the opinion of the VA psychiatrist who 
conducted the November 2001 examination, it appears that 
the veteran has current disability from generalized 
anxiety disorder.  Further, it is clear that the veteran 
had brief treatment for an "adjustment disorder" during 
his active military service, but that at the time of his 
separation from his last period of active duty service, he 
denied having nervous trouble of any sort.

Therefore, the questions presented to the Board are:  1) 
did the veteran incur generalized anxiety disorder during 
his active military service? or 2) if he had a pre-
existing anxiety disorder, was the disorder "aggravated" 
during his active military service?

To address first the question of whether the veteran's 
current generalized anxiety disorder was incurred during 
his active military service, the Board notes that, during 
his active service, the veteran was not diagnosed to have 
generalized anxiety disorder.  Rather, he sought 
counseling in January and February 1984 for problems 
related to job dissatisfaction.  He was diagnosed to have 
an adjustment disorder.  In short, the veteran's service 
medical records do not document a chronic neuropsychiatric 
disorder.  In addition, his post-service medical records 
do not show continuity of symptomatology of a 
neuropsychiatric disorder.  Consequently, the Board finds 
that the evidence does not support a conclusion that the 
veteran's current generalized anxiety disorder began 
during his active military service.

Concerning the question of whether the veteran's current 
generalized anxiety disorder preexisted his entry into 
military service and was aggravated therein, the Board 
notes that the veteran is entitled to the presumption of 
soundness.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) 
(2002).  The examinations conducted for the veteran's 
entry into active duty in July 1976 and April 1987 
indicate that the psychiatric examination was normal.  

Nonetheless, the presumption of soundness may be rebutted 
by clear and unmistakable (obvious or manifest) evidence 
demonstrating that an injury or disease existed prior to 
service.  See 38 C.F.R. § 3.304(b).  In this case, the VA 
examiner in November 2001 expressed the opinion that the 
veteran's anxiety "likely" began during his "traumatic 
childhood".  The examination report discusses that both 
the veteran's mother and father had psychiatric problems, 
and recounts incidents related to these problems, which 
the examiner characterized as "quite traumatic" for the 
veteran as a child.  This medical opinion would rebut the 
presumption of soundness.

The Board also notes that, if the veteran's current 
generalized anxiety disorder did preexist his entry into 
service, it did not increase in disability during such 
service.  Therefore, the presumption of aggravation does 
not attach.  See 38 C.F.R. § 3.306.  In this case, not 
only did examinations at entry into the veteran's various 
periods of active duty not refer to any psychiatric 
abnormalities on examination, but the examinations at his 
release from these various periods of active duty also did 
not refer to any psychiatric abnormalities on examination.  
The Board acknowledges that the record shows that the 
veteran sought counseling in 1984 for problems related to 
job dissatisfaction.  Nonetheless, the VA examiner in 2001 
characterized the events that occurred in the military as 
having "exacerbated" the veteran's condition.  This would 
not suffice to show that entitlement to service connection 
on the basis of aggravation.  Temporary or intermittent 
"flare-ups" during service of a preexisting injury or 
disease are not sufficient to be considered aggravation in 
service without a showing of a permanent increase in 
disability during service.  See Maxson v. West, 12 Vet. 
App. 453 (1999), aff'd sub nom Maxson v. Gober, 230 F3rd 
1330 (2000).

The Board finds that the veteran did not incur a chronic 
neuropsychiatric disorder in service.  Further, even 
assuming that he had disability from an anxiety disorder 
that preexisted his service, there was no permanent 
increase in any such disability during his service.  
Finally, there is no indication that he has a psychosis 
that might entitle him to service connection if it were 
manifested to a compensable degree within his first post 
service year.

The Board finds that the veteran's current disability from 
generalized anxiety disorder was not incurred in or 
aggravated during his active military service.  Therefore, 
the Board concludes that the veteran is not entitled to 
service connection for generalized anxiety disorder.

B.  Residuals of Urinary Tract Infection

In August 1997, the veteran filed a claim for service 
connection for all conditions for which he was treated in 
service without specifying any such condition.  In a 
statement dated in January 1998, the veteran specified 
that his claims for service connection included a claim 
for urinary tract infection.

Service medical records show that the veteran had 
complaints of urinary frequency in July 1985.  He had 
slight dysuria (painful urination).  The onset of his 
symptoms was the previous day.  He denied recent sexual 
contact.  On examination he had no inguinal adenopathy or 
penile lesions.  He had a mucoid, yellowish urethral 
discharge.  An examiner noted an impression of urethritis.  
The veteran was prescribed antibiotics.  Notes dated on 
the following day contain an assessment of urinary tract 
infection.  Two days later, the noted impression was 
urethritis.  The prescribed medication was changed from 
Ampicillin to Keflex.  During follow-up treatment in 
August 1985, it was noted that the veteran had finished 
the course of medication and had not had any symptoms for 
a week.  An examiner noted an impression of resolved 
urinary tract infection.  Subsequently dated service 
medical records do not document further complaints, 
diagnoses, or treatment for a urinary tract disorder.  At 
the time of medical examinations in September 1986 and 
December 1991 the veteran denied a history of frequent or 
painful urination.

During a VA genitourinary examination in October 1998, the 
veteran reported a history of urinary tract infections.  
He reported that he had such an infection not only in 
1985, as noted above, but also in November 1986.  The 
examiner noted that there was no record of the later 
infection.  The veteran also gave a history of urinary 
tract infections after his separation from service with 
treatment with antibiotics.  On examination, the veteran 
had no symptoms or clinical signs of an abnormality of the 
genitourinary system.  

The veteran underwent another VA genitourinary examination 
in November 2001.  He gave a similar history as that noted 
during the October 1998 examination.  He denied having any 
urinary tract infections in 1999 and 2000, but asserted 
that he had such an infection in April 2001.  The examiner 
noted that the veteran had been diagnosed with a 
neurogenic bladder, the etiology of which had not been 
determined.  The examiner reviewed test results which were 
negative and reported that the veteran had a neurogenic 
bladder of unknown etiology.  The veteran was using a 
catheter to relieve himself.  He was not taking any 
medications for his urinary tract disorder.  A 
genitourinary examination was entirely normal.  The 
examiner reported an impression of neurogenic bladder of 
undetermined etiology.  The examiner also reported that it 
was impossible to relate the veteran's genitourinary 
disorder to his complaints during his active duty service.

A review of recent VA outpatient treatment records 
indicates that the veteran has had treatment for 
complaints of a chronic urine retention disorder diagnosed 
as chronic urinary tract infections, neurogenic bladder, 
and cystitis.  None of such records relate the urinary 
tract disorder to a disease or injury incurred in service.

The veteran has also submitted some reports of private 
medical treatment directly to the Board.  A neurologist 
noted that the veteran had undergone extensive urological 
testing including multiple cystoscopy, urodynamics 
studies, and extensive imaging of the pelvis and abdomen 
without a resulting determination of the etiology of his 
chronic urinary retention, the onset of which was in 
November 1998.  The examiner found no neurological 
explanation for the veteran's complaints and speculated 
that the veteran may have a functional urinary retention.  
There was no obvious organic disorder.

According to a letter from a private neurologist dated in 
October 2002, the veteran was seen in January 2002, and 
had a sensory axonal polyneuropathy with mixed axonal 
demyelinating features.  The examiner speculated that 
these neurological disorders might be the cause of an 
autonomic dysfunction or acontractile bladder.  The 
examiner reported that there was a strong possibility that 
there was a relationship between the veteran's neuropathy, 
acontractile bladder, and recurrent urinary tract 
infections.  The physician had also noted that the veteran 
had lumbosacral radicular disease, but stated that it was 
unclear whether that was related to his complaints of 
urinary retention.

The Board notes that the veteran does not have service-
connected disability for a neurological disorder.  
Therefore, attribution of his urinary retention disability 
to a neurological disorder does not establish a basis for 
service connection.

The Board has thoroughly reviewed the entire record.  It 
is clear that the veteran has current disability from a 
disorder manifested by urine retention.  Further, it is 
clear that he was treated for a urinary tract infection in 
service which was manifested by painful urination.  
However, the medical evidence in the file does not show a 
nexus between his current urine retention problems and the 
urinary tract infection for which he was treated in 
service.  In fact, when this question was considered by a 
VA physician, the physician concluded that a determination 
of such a relationship was impossible.  Based on that 
examiner's opinion, the lack of evidence of chronicity in 
service, the lack of continuity of symptomatology after 
the veteran's separation from service, and the lack of 
medical evidence of a nexus between the genitourinary 
disorder and any disease or injury incurred in service, 
the Board concludes that service connection is not 
warranted for residuals of urinary tract infection.  The 
veteran's own assertions that there is a nexus between the 
urinary tract infection for which he was treated in 
service and his current urine retention disability are 
afforded no probative weight in the absence of evidence 
that he has the expertise to render an opinion about the 
etiology of his current disability.  See Espiritu vs. 
Derwinski, 2 Vet. App. 492 (1992).

II.  Applicability and Compliance with VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, 
and supersedes the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The 
VCAA was implemented with the adoption of new regulations.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on 
or after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 
Stat. 2096, 2099 (2000).  Under VCAA, VA has the duty to 
notify a claimant of the evidence necessary to support the 
claim, to assist in the development of claim, and to 
notify a claimant of VA's inability to obtain certain 
evidence.  These duties are discussed in detail below.

VA has a duty to notify the appellant and his 
representative, if any, of information and evidence needed 
to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West Supp. 2002).  In this case the veteran 
has been so notified by the rating decisions dated in June 
1999, November 1999, and May 2002, the November 1999 
statement of the case, the supplemental statements of the 
case, and letters from the RO dated in October 2001 and 
May 2002 which included a discussion of the applicable 
provisions of the VCAA.

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with the VCAA notification 
requirements.

Under 38 C.F.R. § 3.159(b) (2002), VA's duty to assist in 
the development of a claim includes the duty to make as 
many requests as necessary to obtain relevant records from 
a Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  The RO has obtained 
all relevant records identified by the veteran or 
otherwise evident from the claims folder.  

The veteran has not asserted that there are private 
treatment records that pertain to his claim that have not 
been obtain and considered.  The veteran has had several 
opportunities to identify sources of evidence, including 
the claim he filed, his Notice of Disagreement, his 
substantive appeal, and the statements filed by him and on 
his behalf by his representative.  The RO has obtained 
treatment records identified by the veteran.  Also, the 
veteran has submitted private treatment records.  He has 
not provided information concerning additional evidence -- 
such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, 
Federal agency, or service related -- which has not been 
obtained.

Under 38 C.F.R. § 3.159(c)(4) (2002), VA must provide a 
medical examination or obtain a medical opinion in 
compensation claims when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(2) (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.356(a) (2002).  The 
veteran has undergone thorough and recent examinations 
during the pendency of his claim.  No further examinations 
are necessary to make a decision on his claims.

In this case, VA has satisfied its duty to notify the 
veteran of evidence necessary to substantiate the claim 
and to assist the veteran in obtaining records and 
providing medical examinations.  The revised regulation 
concerning VA's duty to notify claimants of inability to 
obtain records under the VCAA, 38 C.F.R. § 3.159(e) 
(2002), are applicable to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any 
claim filed before that date but not decided by VA as of 
that date.  See 66 Fed. Reg. 45,620 and 45,631-45,632 
(Aug. 29, 2001).  VA has not been unable to obtain any 
records identified by the veteran or otherwise identified 
in the claims file.  Therefore, VA has no duty to notify 
the veteran of inability to obtain evidence.


ORDER

Entitlement to service connection for generalized anxiety 
disorder is denied.

Entitlement to service connection for residuals of urinary 
tract infection is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

